Moran, P. J. This is an appeal from a decree assessing damages on the dissolution of an injunction which had been sued out by appellant. The record shows only a suggestion of damages, and that the damages were assessed at §164.75. It does not appear that the court heard any evidence showing the nature or extent of the damages nor how they arose. It has been repeatedly held a judgment for such damages can not be supported on appeal, unless the evidence authorizing the judgment is preserved in the record. There is noth, ing whatever to support this decree for damages, and it must therefore be reversed and the case remanded. Reversed and remanded.